Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 24 May 2022, with respect to all claims have been fully considered and are persuasive.  The rejection of 25 February 2022 has been withdrawn. 
Regarding the dependent claims 2, 3, 7, 15, and 16, Examiner does deny that alternative limitations are allowed by the MPEP. Examiner merely states that given disjoint possible outcomes, under a broadest reasonable interpretation, not all outcomes are guaranteed to exist. For example, if claim 1 gave the limitations of A, B, or C, only one of the choices, A, B, or C, needs to be shown to exist in the prior art in order for the claim to be rejected. Therefore, a dependent claim, stating that B is fulfilled when X occurs, still does not require that B occur in the first place. Examiner suggests that more encompassing language, such as “when B occurs” or “respondent to B occurring” would ensure that the claim is given full patentable weight.
EXAMINER’S AMENDMENT
The application has been amended as follows: The second listing of claim 22 has been renumbered to claim 23.
Allowable Subject Matter
Claims 1 - 23 (newly renumbered) allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463